FILED
                              NOT FOR PUBLICATION                           OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MALLOLA ESPERANZA OSORIO-                         No. 10-73737
MENDEZ,
                                                  Agency No. A072-532-123
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Mallola Esperanza Osorio-Mendez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal of an immigration judge’s decision denying her motion to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

grant the petition for review and remand.

      In denying Osorio-Mendez’s motion to reopen, the BIA, inter alia, found

Osorio-Mendez failed to establish she would be harmed on account of a protected

ground. When the BIA issued its decision, it did not have the benefit of this

court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083 (9th Cir.

2013) (en banc) (recognizing witnesses who testify against gang members may

constitute a particular social group), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand for the agency to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   10-73737